AMENDMENT NO. 2 TO AMENDED AND RESTATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

﻿

THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT
PLAN AGREEMENT (“Amendment”) is made as of the 1st day of January, 2013, by and
between JUDITH A. HUNSICKER (“Executive”) and EMBASSY BANK FOR THE LEHIGH
VALLEY, a Pennsylvania banking institution having its principal office in
Bethlehem, Pennsylvania (the “Bank”).

﻿

WITNESSETH

WHEREAS, the Bank and the Executive entered into an Amended and Restated
Supplemental Executive Retirement Plan Agreement dated November 19, 2010 (as the
same may be amended from time to time, the “SERP”), and

WHEREAS, the Bank and the Executive desire to amend the SERP to increase the
amount of the benefit thereunder. 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

1.Paragraph 1(b) of the SERP is hereby amended to provide that the Normal
Retirement Supplemental Pension (as defined in the SERP) shall be $178,500.

﻿

2.In all other respects, the SERP, as amended above, is hereby ratified and
confirmed by the Bank and the Executive.  All other provisions of the SERP shall
remain in full force and effect as amended hereby.

﻿

IN WITNESS WHEREOF, the parties, each intending to be legally bound, have
executed this Amendment as of the date, month and year first above written.

﻿

﻿

 

 

 

﻿

 

 

 

ATTEST:

 

EMBASSY BANK FOR THE LEHIGH VALLEY

﻿

 

 

 

/s/ Lynne M. Neel

 

By:

/s/ David M. Lobach

﻿

 

 

 

WITNESS:

 

EXECUTIVE

﻿

 

 

 

/s/ Lynne M. Neel

 

/s/ Judith A. Hunsicker

﻿



--------------------------------------------------------------------------------